Exhibit 10.14
 
PROMISSORY NOTE
 
$100,000.00
Houston, Texas December 6, 2011


Promise to Pay: For value received, Mint Leasing North, Inc., ("Borrower") a
Texas Corporation domiciled at 323 North Loop West, Houston, Harris County,
Texas 77008, promises  to pay to the order  of Pamela Kimmel, an individual
("Lender") at XXXXXXXXXXXXXX, or at other  such address as Lender may from  time
to time  specify in writing, in lawful money of the United States of America,
the sum of One Hundred Thousand and no/100 Dollars ($100,000.00), together with
accrued interest on the unpaid principal balance thereof, from December 6,2011,
until maturity on or about December 6, 2012.
 
Interest Rate: The unpaid balance of this Note shall bear interest prior to
maturity at a fixed rate of twelve percent (12%) per annum. All interest due
hereunder shall be computed on the basis of a year of three hundred and
sixty-five (365) days and charged for the actual number of days elapsed.
 
Payment:  Borrower  shall pay Lender monthly interest  payments  in
the  amount  of $1,000.00 commencing no later than January 6, 2012 during  the
twelve-month term  of the  Note. Upon completion of the interest-only payments,
ending with the final credited month on December 6, 2012, Borrower shall pay
Lender the Note in full in the amount of $100,000.00.
 
The following is a recapitulation of the Borrower's payment obligations to Lender:
 

  1 )
January 6, 2012
  $ 1,000.00     2 )
February 6, 2012
  $ 1,000.00     3 )
March 6, 2012
  $ 1,000.00     4 )
April 6, 2012
  $ 1,000.00     5 )
May 6, 2012
  $ 1,000.00     6 )
June 6, 2012
  $ 1,000.00     7 )
July 6, 2012
  $ 1,000.00     8 )
August 6, 2012
  $ 1,000.00     9 )
September 6, 2012
  $ 1,000.00     10 ) October 6, 2012   $ 1,000.00     11 ) November 6, 2012   $
1,000.00     12 ) December 6, 2012   $ 101,000.00  

 
Default:This Note shall become immediately due and payable upon the occurrence
of one or more of the  following events ("Events of Default") provided  such
event(s) continues  after  seven (7) business days of written notice thereof has
been given to Borrower with respect to any monetary default and after
twenty  days of written notice with respect to any non-monetary default:
 
(1)          If default  shall be made in the payment  of any installment of
principal or interest under the Note when due and payable;

 
 
 

--------------------------------------------------------------------------------

 
(2)           If  default  shall be  made  in  the  performance
or  observance  of  any  covenant, agreement or condition set forth in this
Note;
 
(3)           If a decree or order by a court of competent  jurisdiction shall
have been entered:
 
(a)        Adjudging the Borrower  a bankrupt; or
 
(b)        Approving a petition seeking reorganization  or rearrangement of
Borrower under the Bankruptcy Act, or any other similar applicable Federal or
State laws; or
 
(c)        Appointing a receiver, liquidator or trustee  or similar  functionary
to  take charge of all, or substantially all, of the assets of Borrower; or
 
(d)        Directing the winding up or liquidation of Borrower's affairs.
 
(4)           If the Borrower shall:
 
(a)        Institute voluntary  proceedings to be adjudged a bankrupt; or
 
(b)        Consent to the  filing  of bankruptcy  petition against it or file  a
petition or
answer  or  consent  seeking  reorganization   or  rearrangement  under  the
Bankruptcy  Act, or any other  similar  applicable  Federal or State  laws, or
consent to the filing of such petition: or
 
(c)        Consent to the  appointment of a receiver, liquidator or trustee  or
similar functionary to take charge of all, or substantially all,of the assets of
Borrower; or
 
(d)        Make a general assignment for the benefit of its creditors; or
 
(e)         Admit in writing its inability to pay its debts generally as they
become due;
 
(5)           Upon Failure of Borrower to:
 
(a)          Maintain   its  books,  accounts  and  records  in  accordance  with  generally
accepted accounting principles; or
 
 
 

--------------------------------------------------------------------------------

 
(b)          Duly comply with all the laws applicable to Borrower and its
business, the violation of which would have a material and adverse effect on the
Borrower; or
 
(c)          Timely file all Federal and State tax returns and pay all taxes as
due when due; or
 
(6)           If Borrower defaults under any of its agreements with
third  parties for money borrowed; or
 
(7)           If there shall be dissolution or liquidation of Borrower; or
 
(8)           If Borrower assigns, or attempts to assign, this Note without  the
prior, express, written consent of Lender. Lender, at his sole discretion, may
withhold such consent.
 
If an Event of Default occurs in the payment of this Note, then, at the option
of Lender, exercised by written  notice to Borrower as set forth  herein, the
unpaid principal balance of this Note, together with any interest accrued
hereon, shall forthwith be and become due and payable and the Lender may,
without limitation, prejudice or waiver, proceed to protect and enforce his
rights by action at law, suit in equity, or foreclosure under any instrument
securing the Note or Lender may resort to any two  or more of such remedies,
such remedies being cumulative and not exclusive.
 
If default is made in the payment of this Note at maturity, regardless of how
its maturity is or might be brought about and this Note is placed in the hands
of an attorney for collection or suit is filed hereon, or proceedings in
bankruptcy or probate or other legal proceedings are initiated for
collection  hereof, the Borrower promises and agrees to  pay all reasonable
costs, fees and expenses, including, without limitation, attorneys fees and
collection fees incurred by Lender in any such case.
 
Default Rate of Interest: If an Event of Default occurs and Borrower is given
notice of such Event of Default as herein provided, the rate of interest
applicable to the unpaid principal balance of the Note, from the day notice is
given to Borrower until the unpaid principal balance of the Note is paid in full
shall be the maximum interest rate allowed under the governing law now or
hereafter in effect in the State of Texas. The foregoing notwithstanding, it is
expressly stipulated and agreed to be the intent of the Lender and the Borrower
or any other holder of this Note, at all times, to comply with the usury laws
and all other laws relating to this Note and any instrument executed by the
Borrower in connection herewith now or hereafter in effect in the State of
Texas. Accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any other document related hereto, in no event shall
this Note or any such other document require the payment or permit the
collection of interest in excess of the maximum amount permitted by such laws.
If the laws of the State of Texas are ever revised, repealed or judicially
interpreted as to render usurious any amount called for herein or under any
other such document or if the terms and provisions of this Note or any such
other document shall appear to call for the payment of usurious interest or if
any excess or usurious interest is contracted for, charged or received under
this Note or under the terms of any other document related hereto (which terms
and provisions, in such case, are hereby stipulated and agreed to be a mistake
in calculation or wording) or in the event the maturity of the indebtedness
evidenced by this Note is accelerated in whole or in part, or in the event that
all or part of  the principal and interest  of this Note  shall be  prepaid  so
that, under  any such circumstances, the amount of interest contracted for,
charged or received under this Note or under any other document related  hereto
or relating to the amount  of principal actually outstanding under this Note
shall exceed the maximum amount of interest permitted by the usury laws of the
State of Texas, then, in any such event, it is the express intent of lender and
Borrower or any other holder hereof that the provisions of this paragraph shall
govern and control and all excess amounts theretofore collected by the lender or
any other holder shall either be applied as credit against the unpaid principal
amount hereof or refunded to Borrower and the provisions hereof and thereof
shall be immediately deemed reformed and the amounts thereafter collectible
hereunder  and there  under  reduced, without  the  necessity of  the  execution
of  any new documents, so as to comply with the laws applicable hereto  and
thereto  and to permit  the recovery of the fullest amount otherwise called for
hereunder and there under.
 
 
 

--------------------------------------------------------------------------------

 
Notice: Except as otherwise provided herein, Borrower expressly waives notice of
nonpayment, presentment for payment, protest, notice of protest, bringing of
suit or diligence in taking any action to collect any sum owing hereon and
consent that the holder hereof may release security, extend the time  of payment
hereof, or of any installments of principal, or interest, or both hereunder,
from time to time, one or more times and release one or more parties liable
hereon, all without notice and without releasing the liability of any party
liable hereon, with the exception of any such party so specifically released.
 


Any and all designations, demands, notices and other communications required,
provided or permitted to be given pursuant to this Note shall be deemed
sufficiently given if written  and personally delivered or sent by registered or
certified mail, return receipt requested, with postage thereon prepaid and
addressed as follows:
 


To lender:                          Pamela Kimmel
XXXXXXXXXX
XXXXXXXXXX

 
To Borrower:                     Jerry Parish
Mint leasing North, Inc.
323 North loop  West
Houston, TX 77008
 
or to another address as the lender, any holder, Borrower or Guarantors hereof
may from time to time designate by written notice to the other parties,
personally delivered or sent by registered or certified  mail,
return  receipt  requested, with  postage thereon  prepaid  and  addressed in
accordance to the above or at the duly designated address at such time as notice
is given.
 
 
 

--------------------------------------------------------------------------------

 
Successors and Assigns: This Note is for the benefit  of lender and the lender's
heirs, personal representatives and assigns. In the event of an assignment of
the indebtedness represented by this Note or any part  thereof, the  rights  and
benefits  hereunder, to the  extent  applicable  to the indebtedness  so
assigned, may be transferred with such indebtedness. The covenants, term and
conditions of this Note are binding on the Borrower, its successors and assigns
who may have been consented to in writing by lender and on all
Guarantors  hereof  and such Guarantors heirs and personal representatives.
 


 
In witness thereof the parties, wishing to be bound by the terms of this Note,
affix their signatures below on this 6th  day of December, 2011



 
 

 
[ex10-14.jpg]











 
 
 

--------------------------------------------------------------------------------

 








 